DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-7), a system (claims 8-14) and an article of manufacture (claims 15-20). 

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea: 
assigning the one or more action items to the resource with the highest score [Claims 1 and 15],
assign the one or more action items to the resource with the highest score [Claim 8].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, assigning action items based on a score is considered to set forth steps for following rules or instructions. As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

Dependent claims 2-20 recite limitations relative to the independent claims, including, for example: 
monitoring further communications over the one or more communication channels; tracking the one or more action items; and updating a status associated with each action item [Claim 2],
re-scoring the one or more resources based on the assignment factors to determine if scores associated with the one or more resources has changed; and in response to the scores associated with the one or more resources changing, re- assigning the one or more action items [Claim 3],
wherein the assignment criterion includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference [Claim 4],
wherein the one or more communication channels include: voice calls, video calls, email, instant messaging, chat, text messaging, and/or meeting minutes [Claim 5],
wherein analyzing the monitored communications to generate the one or more user stories comprises detecting one or more keywords in the monitored communications  [Claim 6],
wherein analyzing the monitored communications to generate the one or more user stories comprises grouping related action items [Claim 7].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7, 9-14 and 16-20 also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements –
Claim 1 recites no additional elements.
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications… [Claim 15].

The processor, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements –
Claim 1 recites no additional elements.
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications… [Claim 15].

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al., U.S. Publication No. 2019/0108494 [hereinafter Nelson].

Regarding Claim 1, Nelson anticipates a method for dynamically assigning action items using Artificial Intelligence, the method comprising: monitoring communications over one or more communication channels (Nelson, ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses monitoring communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102);
	analyzing the monitored communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image1.png
    365
    550
    media_image1.png
    Greyscale

processing the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image2.png
    419
    642
    media_image2.png
    Greyscale


scoring one or more resources based on assignment factors to determine a resource with a highest score ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource with a highest score), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assigning the one or more action items to the resource with the highest score (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claim 2, Nelson anticipates the method of claim 1.
Nelson further anticipates …further comprising: monitoring further communications over the one or more communication channels (Nelson, ¶ 183, In the example depicted in FIG. 3, audio/video data 300 includes first meeting content data 302 which, in turn, includes cue 304. Cue 304 may take many forms that may vary depending upon a particular implementation. Examples of cue 304 include, without limitation, one or more keywords, tones, sentiments, facial recognitions, etc., that can be discerned from audio/video data 300. Other examples of cue 304 include whiteboard sketches and/or gestures that may not be part of audio/video data 300 (discloses monitoring further communications)), (Id., ¶ 183, Meeting intelligence apparatus 102 includes cue detection logic 306, which analyzes audio/video data 300 to determine whether audio/video data 300 includes cue 304. Cue detection logic 306 may analyze audio/video data 300 on a continuous basis, or on a periodic basis, depending upon a particular implementation);
tracking the one or more action items (Id., ¶ 185, Agenda management functionality may include a wide variety of functionality that may vary depending upon a particular implementation. Example functionality includes, without limitation, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation (discloses tracking action items));
and updating a status associated with each action item (Id., ¶ 189, Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands. For example, the command “add time”, followed by a specified amount of time, adds a specified amount of time to the current agenda item. The command “add time to” followed by an agenda item and a specified amount of time, adds the specified amount of time to the specified agenda item, which may be a different agenda item than the current agenda item. Another example is the command “completed,” “done,” or “defer,” followed by “next agenda item,” to change the status of the current agenda item (discloses updating a status) and move to the next agenda item. For example, in response to “defer, jump to X,” the current agenda item is deferred, also referred to as “parked,” and the new current agenda item becomes X. Various other agenda navigation commands may be used, depending upon a particular implementation).

Regarding Claim 3, Nelson anticipates the method of claim 1.
Nelson further anticipates …further comprising: re-scoring the one or more resources based on the assignment factors to determine if scores associated with the one or more resources has changed (Id., ¶ 241, In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K′s meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results);

    PNG
    media_image3.png
    425
    546
    media_image3.png
    Greyscale

and in response to the scores associated with the one or more resources changing, re-assigning the one or more action items (Id., ¶ 246, in FIG. 7C, participant analysis report 720 includes aggregate statistics for all participants 724, ranked by participation rate and by action item completion rate. This information may be useful in a wide variety of contexts. For example, aggregate statistics may be useful to meeting organizers when planning meetings, to meeting owners during meetings when, for example, assigning action items, and for performance evaluation purposes), (Id., ¶ 319, According to one embodiment, the specified commands are recognizable by a content collaboration system. For example, the specified commands may include commands for planning/scheduling or starting a meeting, adding/changing agenda items, adding or removing participants, specifying action items, specifying content to be shared in a meeting, etc. (discloses changing agenda items)).
Regarding Claim 4, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein the assignment criterion includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses assignment factors (i.e. required skills)).

Regarding Claim 5, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein the one or more communication channels include: voice calls, video calls, email, instant messaging, chat, text messaging, and/or meeting minutes (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses monitoring meeting minutes). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 339, Microphones 1742 provide the capability for IWB appliance 1710 to detect and receive audio information from, for example, meeting participants and other persons. The audio information may represent, for example, sounds, music, spoken words, etc. Speakers 1744 provide the capability for IWB appliance 1710 to play audio information, such as sounds, music, speech, etc. Cameras 1746 provide the capability for IWB appliance 1710 to detect and acquire image and/or video information. Microphones 1742, speakers 1744, and cameras 1746 may be implemented by any number and type of microphones, speakers, and cameras, respectively, and embodiments are not limited to any particular type and number of microphones, speakers and cameras (further discloses monitored communications (i.e. voice, video, chat)), (Id., ¶ 341, IWB appliance 1710 also includes one or more applications that execute on IWB appliance 1710 and may each be implemented by one or more processes. IWB application 1750 manages interactive content sessions, such as videoconferencing sessions, whiteboard/desktop sharing sessions, etc., with other devices, such as IWB appliance 1720).

Regarding Claim 6, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein analyzing the monitored communications to generate the one or more user stories comprises detecting one or more keywords in the monitored communications (Id., ¶ 170, Meeting intelligence apparatus 102 performs a search and provides search results that satisfy the one or more attributes specified by the user. For example, a user may enter, as attributes, one or more keywords associated with a particular subject or topic, such as “encryption,” and participants associated with the subject “encryption” are presented to the user (discloses detecting keywords in monitored communications). The user may specify as search criteria other information, such as name, background, etc. The search tool may be implemented via one or more windows, e.g., on participant selection screen 260).

Regarding Claim 7, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein analyzing the monitored communications to generate the one or more user stories comprises grouping related action items (Id., Fig 2I, figure depicts grouping action items based on stories generated from analyzed communications).

    PNG
    media_image4.png
    431
    646
    media_image4.png
    Greyscale



Regarding Claim 8, Nelson anticipates a system comprising: a microprocessor (Nelson, ¶ 418, FIG. 23 is a block diagram that depicts an example computer system 2300 upon which embodiments may be implemented. Computer system 2300 includes a bus 2302 or other communication mechanism for communicating information, and a processor 2304 coupled with bus 2302 for processing information);

and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications over one or more communication channel (Id., ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses monitoring communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102);
	analyze the monitored communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image1.png
    365
    550
    media_image1.png
    Greyscale

process the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image2.png
    419
    642
    media_image2.png
    Greyscale


score one or more resources based on assignment factors to determine a resource with a highest score ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource with a highest score), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assign the one or more action items to the resource with the highest score (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claims 9-14, these claims recite limitations substantially similar to those in claims 2-7, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 15, Nelson anticipates a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications over one or more communication channels (Nelson, ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses monitoring communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project);
	analyzing the monitored communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image1.png
    365
    550
    media_image1.png
    Greyscale

processing the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image2.png
    419
    642
    media_image2.png
    Greyscale


scoring one or more resources based on assignment factors to determine a resource with a highest score ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource with a highest score), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assigning the one or more action items to the resource with the highest score (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claims 16-20, these claims recite limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duan et al., U.S. Publication No. 2012/0331036, discloses system and method of enterprise action item planning, executing, tracking and analytics.
Borg et al., U.S. Publication No. 2013/0311167, discloses methods and devices for generating an action item summary.
Donaldson, U.S. Publication No. 2015/0348538, discloses speech summary and action item generation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624